Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This office action is in response to the RCE filed 5/17/2021, wherein claims 1-3,12,15, and 18-21 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.
 
Drawings
The drawings are objected to because fig. 2 contains new matter. The shape of the pants and width and configuration of the laminate applied to the pants, the shape and configuration of the headwear, and width and configuration of the laminate applied to the headwear, the shape and configuration of the socks, and width and configuration of the laminate applied to the socks, the shape and configuration of the glove, and the width and configuration of the laminate applied to the glove, and the shape and 
Applicant is also reminded that if a drawing figure is canceled, a replacement sheet of drawings must be submitted without the figure (see 37 CFR 1.121(d) ). If the canceled drawing figure was the only drawing on the sheet, then only a marked-up copy of the drawing sheet including an annotation showing that the drawing has been cancelled is required. The marked-up (annotated) copy must be clearly labeled as "Annotated Sheet" and must be presented in the amendment or remarks section of the amendment document which explains the changes to the drawings (see 37 CFR 1.121(d)(1) ) (MPEP 608.02(t)).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1,2,12, 18-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mario (U.S. 20080078012) in view of Martin (U.S. 20010029142).

Regarding claim 1, Mario teaches a garment (10) (figs. 1-4) with an opening or edgeband (20,22), said garment (10) including at least one layer of a garment fabric (fabric of 20)(para. 20) and a stretchable elastic strip (18)(para. 20); wherein said stretchable elastic strip (18) is attached to said garment fabric (fabric of 20) prior to fabric finishing (para. 8, waistband assembly protects elastic during finishing processing such as stonewashing, therefore the stretchable elastic strip is attached to the garment fabric prior to fabric finishing. Additionally, it is noted that “said stretchable elastic strip is attached to said garment fabric prior to fabric finishing” recites a product-by-process limitation. Even though product-by process claims are limited by and defined by the 
Martin teaches a stretchable fabric composite laminate (abstract)(para. 16); said stretchable fabric composite laminate including two outer layers of composite fabric with a bonded inner layer of elastomeric fibers (abstract)(para. 16), wherein said elastomeric fibers are selected from the group consisting of spandex, elastomeric polyolefin, natural 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have replaced the stretchable elastic strip of Mario with the stretchable fabric composite of Martin in order to provide good laundry durability, a desirably smooth, tailored appearance, and low tack surfaces (paras. 11 and 20 of Martin). Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have replaced the stretchable elastic strip of Mario with the stretchable fabric composite of Martin because doing so would be substituting one known elastic insert of a lower body garment for another known elastic insert of a lower body garment thereby yielding predictable results to one of ordinary skill in the art.
The Mario/Martin combined reference doesn’t specifically teach said stretchable fabric composite laminate has a width of 0.20 cm to 30.0 cm.
  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made for said stretchable fabric composite laminate to have a width of 0.20 cm to 30.0 cm because this range of width would be suitable for fitting within the height of a waistband. Furthermore,  it would have been obvious to one of ordinary skill in the art at the time the invention was made for said stretchable fabric 
Regarding claim 2, the Mario/Martin combined reference further teaches said stretchable fabric composite laminate is attached to said garment fabric by bonding, adhering, sewing, laminating or a combination thereof (para. 38)(fig. 4).
Regarding claim 12, the Mario/Martin combined reference further teaches said stretchable fabric composite laminate is attached to said garment fabric by an adhesive between said garment fabric and said stretchable fabric composite laminate (para. 38, glue).
Regarding claim 18, Martin of the combined reference further teaches said two outer layers of fabric included in said stretchable fabric composite laminate are of substantially equal width (para. 12); and each outer layer of said stretchable fabric composite laminate has an inside surface and an outside surface with respect to the stretchable fabric composite laminate (para. 7); and said inner layer of elastomeric 
Regarding claim 19, Martin of the combined reference further teaches the elastomeric fibers have a linear density of about 400 decitex or greater (para. 8) but doesn’t specifically teach the elastomeric fibers have a linear density of 800 decitex to 2500 decitex however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the elastomeric fibers have a linear density of 800 decitex to 2500 decitex, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05 (II)(A)). Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I);  Furthermore the applicant has not provided criticality for the claimed range.
Regarding claim 20, Martin of the combined reference further teaches said stretchable fabric composite laminate has a retractive force of 0.22 Ib/inch (38.9 g/cm) (para. 15).
Regarding claim 21, Martin of the combined reference further teaches said stretchable fabric composite laminate includes an adhesive in an amount of 10% to 35% by weight of the stretchable fabric composite laminate (para. 9).

3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mario (U.S. 20080078012) in view of Martin (U.S. 20010029142) as evidenced by Umezawa (U.S. Patent No. 6399003).
Regarding claim 3, Martin of the combined reference further teaches said elastomeric fiber (para. 15) comprises melt-spun elastomer (spandex is capable of being melt spun, see Umezawa). It is noted that “melt-spun” recites a product-by-process limitation. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. Martin discloses the structural limitations as claimed above.

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mario (U.S. 20080078012) in view of Martin (U.S. 20010029142) and further in view of Swan (U.S. Patent No. 2264224).
	Regarding claim 15, Mario further teaches pieces of fabric can be attached to each other using any suitable method including glue (para. 38) however the Mario/Martin combined reference doesn’t specifically teach said adhesive is selected from the group consisting of a hot melt adhesive, a cyanoacrylate, an epoxy, polyvinyl acetate, a plastisol, a thermoplastic, silicone, a polyurethane aqueous dispersion, and combinations thereof.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the adhesive of the Mario/Martin combined reference a hot melt adhesive in view of Swan in order to provide a flexible, long lasting durable bond that would dry quickly and hold together during washing.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the fig. 2 drawings are clearly taught in applicant’s originally filed specification and claims, and it is clear from the amendments that no new matter is added, the examiner contends that while applicant’s originally filed specification recites that the edgeband may be included with a variety of different garments, and lists several garment types (para. beginning at pg. 2, line 3, para beginning at pg. 2, line 7), applicant’s originally filed specification and claims are silent to the specific configurations of these garments. Applicant’s originally filed specification does not provide the shape of the pants and width and configuration of the laminate applied to the pants, the shape and configuration of the headwear, and width and configuration of the laminate applied to the headwear, the shape and configuration of the socks, and width and configuration of the laminate applied to the socks, the shape and configuration of the glove, and the width and configuration of the laminate applied 
Regarding applicant’s argument that the types of pants, headwear, socks, gloves, tops, as well as openings or edge bands to which the stretchable fabric composite laminate is applied are not new or unconventional and applying interfacing at these various garments at their edgebands  are well known in the art and therefore the shapes and configurations of the garments and edgebands need not be described in detail in the spec to support the newly added drawings, the examiner contends that whether or not the shapes and configurations of the garments of fig. 2 are novel is not pertinent to the drawing objection. The issue at hand is new matter and applicant’s originally filed specification and/or claims have to provide support for any new figures or features added to the drawings. As explained above, the applicant’s originally filed spec and drawings do not explain the particulars of the garments of fig. 2 so as to provide support for the drawings.  Additionally, it is confusing that the applicant argues that applying interfacing to these various garments at their edgebands is well known in the art since this feature seems to be at the crux of applicant’s claimed invention.
Regarding applicant’s argument that the cited combination of references do not teach the stretchable fabric composite being attached to garment fabric prior to fabric finishing which provides certain beneficial features, the examiner contends that Mario discloses a stretchable elastic strip being attached to said garment fabric prior to fabric finishing to protect the elastic (para. 8, waistband assembly protects elastic during finishing processing such as stonewashing, therefore the elastic is attached to the garment fabric prior to fabric finishing).  Additionally, it is noted that “said stretchable 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ABBY M SPATZ/Examiner, Art Unit 3732   

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732